             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 1 of 8


 1   SWANSON LAW OFFICE
     JEFFERY J. SWANSON (#155118)
 2   MARK D. NORCROSS (#130345)
     2515 Park Marina Drive, Suite 102
 3   Redding, California 96001
     Telephone: (530) 225-8773
 4   Facsimile: (530) 232-2772
 5   Attorneys for ED F. EDWARDS and
     SUSAN L. EDWARDS.
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
      TARA LYN CARREON                                              Case Number: 2:19-CV-01879 TLN-EFB
11
12                    Plaintiff,         DEFENDANTS’ MEMORANDUM OF
                                         POINTS AND AUTHORITIES IN
13          vs.                          SUPPORT OF MOTION TO DISMISS
                                         FIRST AMENDED COMPLAINT
14   ED F. EDWARDS and SUSAN L. EDWARDS, PURSUANT TO FRCP RULE 12(b)(1)
15                                       AND 12(b)(6)
                Defendants.
16                                       DATE: February 6, 2020
                                         TIME: 2 p.m.
17                                       COURT ROOM 2
18
19
                                            I. STATEMENT OF FACTS
20
             Plaintiff alleges that she entered into a transaction with Defendants for the sale of real
21
     property in Shasta County in May 2015 for a purchase price of $79,000, of which she paid
22
     $16,000 down and an additional $1,260 in mortgage payments under a deed of trust. She seeks
23
     declaratory relief as to her obligations under the sales contract and deed of trust, quiet title to
24
     eliminate the deed of trust without having to pay for the property, for rescission, and for the
25
     $17,260 paid under a theory of money had and received. As detailed below, there are multiple
26
     deficiencies in the First Amended Complaint.
27
             The first and most obvious issue is whether this Court has subject matter jurisdiction. As
28
     the First Amended Complaint recognizes, diversity jurisdiction under 28 USCS section 1332(a)
                                                              -1-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 2 of 8


 1   requires that the amount in controversy “exceeds the sum or value of $75,000, exclusive of
 2   interest and costs…” Without a sufficient allegation of the amount in controversy, the Court is
 3   without subject matter jurisdiction.
 4           Here, despite the conclusory allegation that the amount in controversy exceeds the
 5   jurisdictional amount, the allegations of the First Amended Complaint compel the conclusion
 6   that the amount in controversy is actually only the $17,260 that Plaintiff is out of pocket. The
 7   first claim for relief seeks a declaration that the transaction is void, but does not seek damages
 8   other than costs and attorney’s fees.
 9           The third claim for relief for rescission and the fourth claim for relief for money had and
10   received seek return of the $17,206 paid to Defendants. The second claim for relief seeking to
11   quiet title in Plaintiff and to remove the mortgage lien fails to allege a claim within the
12   jurisdictional requirements of this Court; as revealed by the pleadings and attached exhibits, the
13   lien at close of escrow was $63,000, still less than the Court’s jurisdictional minimum. .
14   Therefore, each claim for relief and the entire First Amended Complaint should be dismissed
15   pursuant to Rule 12(b)(1).
16           Second, the First Amended Complaint is barred by the statute of limitations, since it was
17   filed more than four years after the sale of the property. Plaintiff attempts to skirt the issue by
18   claiming “delayed discovery” in September 2015. But in order to do so in a breach of contract
19   case, she must allege that the breach “occurred in secret” and that the damages were not
20   reasonably discoverable until a later date.
21           Plaintiff claims that she did not know about the prior alleged illegal activity (marijuana
22   grow) on the property (see, e.g., FAC ¶¶ 10-12), but her own exhibits disclose the alleged defects
23   (see Mutual Purchase Sale Agreement, attached as Plaintiff’s Exhibit 1 to the FAC, at p. 3, ¶ 14
24   and p. 4, ¶¶ 20 17, and the Preliminary Title Report, attached as Exhibit 1 B to the First
25   Amended Complaint, at page 6, item 16.) These documents specifically reference a Notice of
26   Noncompliance recorded in Shasta County, a certified copy of which is attached to the Request
27   for Judicial Notice served and filed herewith. (See Request For Judicial Notice and Exhibit A
28   thereto.) Defendants request that the Court take judicial notice pursuant to Federal Rules of

                                                              -2-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 3 of 8


 1   Evidence, Rule 201 and Rule 803(8)(B) of this recorded document as notice to Plaintiff of the
 2   matters described therein, and Plaintiff’s Exhibits as notice of the matters disclosed therein. The
 3   Notice of Noncompliance makes specific reference to marijuana cultivation on the subject
 4   property, as well as unpermitted shed and shacks, an illegal refuse dump, and public nuisance.
 5           Second, Plaintiff alleges that there was an inspection and report by a Shasta County
 6   Inspector on June 3, 2015. (FAC at ¶ 19.) Restated, she alleges that the “concealed” fact that
 7   triggered the action was not any conduct by Defendants, nor any concealment of any fact by
 8   Defendants, but instead an action by Shasta County after escrow closed in May 2015.
 9   Defendants suggest that it is reasonable to assume that the June 3, 2015 notice was sent to
10   Plaintiff, as she was the record title holder as of that date, again establishing notice well before
11   the four years preceding the date Plaintiff’s original complaint was filed. Thus, the elements of
12   delayed discovery are not plead, and the entire action is barred by the statute of limitations and
13   should be dismissed.
14           Third, Plaintiff has no standing to assert the claims raised, and the controversy is moot.
15   After defaulting on the loan (as alleged in the FAC at ¶. 23), Defendants foreclosed, obtained a
16   Trustee’s Deed Upon Sale on January 9, 2019, that was recorded January 24, 2019. Defendants
17   resold the property to a third party by deed recorded March 5, 2019. True and correct copies of
18   these deeds are attached to the Request for Judicial Notice filed and served herewith and are
19   matters of public record of which this Court may take judicial notice. Quite simply, the matters
20   asserted in the First Amended Complaint are moot.
21           For each and all of the foregoing reasons, Defendants request that the Court grant these
22   motions and dismiss the First Amended Complaint without leave to amend.
23                                                            I.
24               THE AMOUNT IN CONTROVERSY IS LESS THAN THE COURT’S
25                           JURISDICTIONAL MINIMUM REQUIREMENTS
26           The sole basis of jurisdiction asserted in the First Amended Complaint is that the parties
27   are citizens of different states and the conclusory allegation in Paragraph 4 that the amount in
28   controversy is in excess of the jurisdictional minimum in diversity cases of $75,000. In a facial

                                                              -3-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 4 of 8


 1   attack on jurisdiction, the moving party accepts the truth of plaintiff’s allegations but asserts that
 2   they are insufficient on their face to invoke federal jurisdiction. (Leite v. Crane Co., 749 F. 3d
 3   1117, 1121 (Ninth Cir. 2017).) However, the jurisdictional requirements must be alleged with
 4   “facts, not mere legal conclusions, in compliance with the pleading standards established by
 5   [Twombly] and [Iqbal].” Id., at 1121.The conclusory allegation of paragraph 4 does not suffice to
 6   rebut a facial challenge.
 7           The facts alleged in the First Amended Complaint demonstrate that the amount in
 8   controversy is much less than the $75,000 minimum. Instead, the value of the claim is the
 9   amount of money that Plaintiff paid to Defendants, a sum of $17, 260 (the amount potentially
10   recoverable on the rescission claim or for “money had and received”), or in the alternative,
11   quieting title by removing a $63,000 mortgage lien. Thus, the actual loss alleged in this breach of
12   contract case is less than the jurisdictional minimum.
13           The prayer for relief under the first (declaratory relief) and the third (rescission) claims
14   for relief ask for a decree of rescission and cancellation of the note (i.e., a return on her payment
15   and a cancellation of the transaction), plus attorney’s fees and costs. Under California law, it is
16   black letter law that rescission “restores the parties to their former position.” (1 Witkin,
17   Summary of California Law. 10th, Contracts sect. 926 (2005); see also Runyan v. Pac. Air
18   Industries, Inc., 2 Cal.3d 304, 316 (“It is the purpose of rescission to restore both parties to their
19   former position as far as possible…”) A rescission “extinguishes a contract, rendering it void ab
20   initio, as if it never existed.” (DuBeck v. Cal. Physicians’ Serv., 234 Cal.App.4th 1254,1264.)
21   That amount, per the complaint, is $17,260.
22           The prayer for the second claim for relief (quiet title) seeks removal of the $63,000 lien
23   and payment of costs and attorney’s fees, and the fourth claim for relief seeks return of her
24   $17,260 in payments. None seek amounts, exclusive of attorney’s fees and costs, in excess of
25   $75,000.
26           The claims for attorney’s fees and costs do not push the claim past the jurisdictional goal
27   line. “An interest in attorney’s fees is…insufficient to create an Article III case or controversy
28   where none exists on the merits of the underlying claim.” Steel Co., v. Citizens for a Better

                                                              -4-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 5 of 8


 1   Environment, 523 U.S. 83, 107, 140L.Ed.2d 210 (1998). Thus we are left with claims below the
 2   jurisdictional minimum of the Court.
 3           Wherefore this 12(b)(1) motion should be granted as the Court lacks jurisdiction to
 4   adjudicate the issues between the parties.
 5
 6                                                           II.
 7                ALL CLAIMS ARE BARRED ON THE FACE OF THE PLEADINGS
 8                                   BY THE STATUTE OF LIMITATIONS
 9           The statute of limitations for “money had and received if the defendant is indebted to the
10   plaintiff in a certain sum of money had and received by the defendant for the benefit of the
11   plaintiff is two years.” (Cal. Code Civil Procedure sect. 339(1).) The claim generally accrues
12   upon the receipt of the money, but when applying the discovery rule, the claim “shall not be
13   deemed to have accrued until the discovery of the loss or damage suffered by the aggrieved party
14   thereunder.” (Cal.Civil Code sect 339(1); Duke Gerstel Shearer, LLP v. Pursaino, 2012 Cal.App.
15   Unpub. LEXIS 7256, 2012 WL 4712102, at 6 (Unp.Dec. Oct.4, 2012).) Here, the claim accrued
16   in May 2019. Applying a delayed discovery rule changes nothing. Plaintiff alleges the date of
17   discovery as September 21, 2015. Alternately, Plaintiff alleges she demanded rescission in
18   January 2016. But all dates are more than two years prior to the filing of the complaint. The
19   statute of limitations for the fourth claim for relief has expired.
20           The remaining claims sound in contract, and thus are subject to a four year statute of
21   limitations. (Cal. Code Civ. Proc. Section 337.) Generally, a cause of action for breach of
22   contract "accrues at the time of the breach" and the statute begins to run "regardless of whether
23   any damage is apparent or whether the injured party is aware of the right to sue." (Perez-Encinas
24   v. AmerUs Life Ins. Co., 468 F. Supp. 2d 1127, 1134 (N.D. Cal. 2006) (citing Niles v. Louis H.
25   Rapoport & Sons, 53 Cal. App. 2d 644, 651, 128 P.2d 50 (Cal. Ct. App. 1942).) Here, the
26   contract was entered into in May 2015, and Plaintiff alleges that the facts constituting the breach
27   (nondisclosure of certain conditions pertaining to the suitability of the property), existed as of
28

                                                              -5-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 6 of 8


 1   that date. Since the action was not brought until September 2019, more than four years after the
 2   accrual of her cause of action, it is barred absent an exception to the statute of limitations.
 3           To avoid the obvious and fatal flaw of the running of the statute of limitations, Plaintiff
 4   seeks refuge in the delayed discovery doctrine, claiming that she did not discover the facts
 5   entitling her to sue until September 21, 2015, a date conveniently a few days within the four year
 6   time frame that she filed the instant action. She does not, however, plead the elements of delayed
 7   discovery required to toll the statute of limitations for a breach of contract claim.
 8           Under the delayed discovery rule, California courts attempt to ameliorate the harshness of

 9   a strict statute of limitation in claims involving "fraud, difficult-to-detect injuries, or the breach

10   of a fiduciary relationship. (Perez, above, 468 F. Supp. 2d at 1134.) The discovery rule has been

11   applied to breach of contract actions not involving fraud for "breaches, which can be, and are

12   committed in secret and, moreover, where the harm flowing from those breaches will not be

13   reasonably discoverable by plaintiffs until a future time." April Enterprises, Inc. v. KTTV, 147

14   Cal. App. 3d 805, 832, 195 Cal. Rptr. 421 (Cal. Ct. App. 1983).

15           Applying this rule, a cause of action accrues when the plaintiff discovers or could have

16   discovered, through the exercise of reasonable diligence, all of the facts essential to his cause of

17   action. (April Enterprises, above, at 826.) Two overarching principles guide a court in assessing

18   whether the discovery rule is applicable in a given case. First, "plaintiffs should not suffer where

19   circumstances prevent them from knowing they have been harmed." (Gryczman v. 4550 Pico

20   Partners, Ltd., 107 Cal. App. 4th 1, 5-6, 131 Cal. Rptr. 2d 680 (Cal. Ct. App. 2003).) Second,

21   "defendants should not be allowed to knowingly profit from their injured's ignorance." Id.

22   A court looks to "three characteristics of appropriate applications of the discovery rule: (1) the

23   injury or the act causing the injury, or both, have been difficult for the plaintiff to detect; (2) the

24   defendant has been in a far superior position to comprehend the act and the injury; and (3) the

25   defendant had reason to believe the plaintiff remained ignorant he had been wronged." Perez,

26   468 F. Supp. 2d at 1135 (internal quotation marks omitted) (citing Gryczman, 107 Cal. App. 4th

27   at 5). The discovery rule is appropriate for breaches committed secretly where it would be

28   unreasonable to require a contracting party to continuously monitor whether the other party is

                                                              -6-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 7 of 8


 1   performing some act inconsistent with the terms of the contract. (April Enterprises, 147 Cal.
 2   App. 3d at 832.)
 3           Plaintiff alleges nothing that occurred “in secret.” She contends that she did not know,
 4   and sellers failed to disclose, that the property had been the site of an illegal, nuisance marijuana
 5   grow. (See FAC ¶¶ 9-12.) “She would have been deterred entirely from buying the Property by
 6   fear of the legal barriers to full use of the Property.” (FAC, ¶ 11.) But her own documents give
 7   lie to this allegation. Instead, in Paragraph 14 of the Mutual Purchase Sale Agreement (Exhibit 1
 8   to the First Amended Complaint) the following language appears:
 9
             14.      The Land is in the process of having the following encumbrance cleared from its
10
             title: PTR1 Item 16, A Notice of Substandard Property (the “NSOP”) with Recording No.:
11           2015-0000923. As disclosed by Sellers, the NOSP requires Sellers to remediate natural
             soil by filling in some depressions and re-seeding a small area. Sellers have paid the fee
12
             for Shasta County inspection, and in the event further expenses are incurred in the curing
13           of this Notice of Substandard Property the same will be accomplished at Seller’s sole
14           expense.

15           A true and correct copy of the recorded Notice as specified in the contract is attached as

16   Exhibit A to the Request for Judicial Notice served and filed herewith, and Defendants request

17   that the Court take judicial notice of this document and the statements made thereon. In

18   particular, the Notice refers to “marijuana cultivation W/O legal residence of primary place of

19   residence” and to “public nuisance.” Further, the preliminary title report, attached as Exhibit B to

20   FAC Exhibit 1, discloses this same recorded document. Since specific reference to this document

21   in the preliminary title report and the inclusion of a reference to the document and its contents

22   appears in the contract, any suggestion that Plaintiff was oblivious to the prior use of the

23   property for marijuana cultivation or a prior public nuisance issue is a manifest misrepresentation

24   of Plaintiff’s own proof that the disclosure was made prior to close of escrow. Further, it cannot

25   be concluded that a publicly recorded document referenced in the transaction documents was

26   something created in “secret” within the elements of the delayed discovery rule. The claims

27   relying on these allegations are barred by the statute of limitations.

28   1Moving Party believes that “PTR” refers to the Preliminary Title Report, included as Exhibit B to the First
     Amended Complaint.
                                                              -7-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
             Case 2:19-cv-01879-TLN-JDP Document 8-1 Filed 12/30/19 Page 8 of 8


 1           The remaining claim involves an order issued by a Shasta County inspector after close of
 2   escrow on June 3, 2015. Common sense dictates that the Defendants cannot be sued for failing to
 3   disclose prior to close of escrow facts occurring after the close. Moreover, an inspection by a
 4   public official is not conducted “in secret” or concealed to bring it within the discovery rule.
 5   Third, such notices are sent to the owner of record, which as of June 3, 2015, was Plaintiff. The
 6   claims relying on these allegations are barred by the four year statute of limitations.
 7           For all these reasons, Defendants respectfully submit that each of the claims for relief are
 8   barred by the statute of limitations and should be dismissed without leave to amend.
 9                                                           III.
10                                  THE CLAIMS ASSERTED ARE MOOT
11           Plaintiff’s claims that Defendants have slept on their rights and should be barred from
12   enforcing the deed of trust, apart from being a misstatement of California law, are simply
13   incorrect. In fact, as shown by the deeds filed in the Shasta County Recorder’s Office, Plaintiff
14   was foreclosed upon with a trustee’s deed delivered to Defendants. (See Exhibit B to the Request
15   for Judicial Notice filed herewith.) Plaintiff no longer owns the property. For that matter, neither
16   do the Defendants, as they have since sold it to a third party. ((See Exhibit C to the Request for
17   Judicial Notice.) There are no rights to declare under the contract, as the contract has been
18   eliminated; there is no cloud on Plaintiff’s title since she has no title. And having failed to defend
19   against foreclosure after admittedly failing to pay the mortgage for over three years, it is Plaintiff
20   who slept on her rights, and who no longer owns the property. There is no case or controversy.
21   This case is moot. Wherefore Defendants request that the entire action be dismissed without
22   leave to amend.
23   Dated: December 30, 2019                                       SWANSON LAW OFFICE
24
                                                              By:    /s/ Jeffery J. Swanson
25                                                                  Jeffery J. Swanson
26                                                                  Attorneys for Defendants
                                                                    Ed F. Edwards and Susan L. Edwards
27
28

                                                              -8-
     __________________________________________________________________________________________________________________
     POINTS & AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
